DETAILED ACTION
This office action is in response to applicant’s RCE filed on 12/08/2020.
Currently claims 1-20 are pending in the application.
Response to Arguments
Applicant's arguments filed on 12/08/2020 regarding claim 1 have been fully considered but are moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument. However, the examiner would address a few relevant issues.
Item #1 –
A. Issue raised by the applicant – Regarding claim 1, the applicant argued on page 3 of ‘Remarks’, “Liu's protective layer 230 may be interpreted as a secondary package and that Liu's substrate structure 100 may be interpreted as a TSV chip, then the protective layer 230 is surrounding the wrong surface (i.e., it is surrounding the forward surface (Liu's 100b) rather than the counter surface (Liu's 100a)). That is, Liu's protective layer 230 covers the TSV openings 240, 200. Whereas the invention's cured molding compound leaves the TSV exposed on the forward surface”.
B. Applicable rule – factual inquiries set forth in Graham v. John Deere Co. and broadest reasonable interpretation.
C. Analysis – The examiner does not agree with the applicant in this regard. It is not clear to the examiner what is meant by “protective layer 230 is surrounding the wrong surface”. The examiner mapped Liu’s surface 100b in Fig. 1E as ‘counter surface’ not ‘forward surface’. Thus the examiner does not see any difference between the teaching of Liu and the invention. The invention claims the molding compound surrounding the 

    PNG
    media_image1.png
    405
    734
    media_image1.png
    Greyscale

D. Conclusion – Liu teaches the limitation of cladding the TSV chip via a softened molding compound on the proper surface.
Item #2 –
A. Issue raised by the applicant – Regarding claim 1, the applicant argued on page 6 of ‘Remarks’, “Liu provides no teaching of a secondary package”.
B. Applicable rule – factual inquiries set forth in Graham v. John Deere Co. and broadest reasonable interpretation.
C. Analysis – The examiner does not agree with the applicant with the assessment. The examiner considers the package of Fig. 1F as a ‘secondary package’, that means, a ‘smaller package’ 100 in a ‘larger package’ 300. The larger package has space for another device, active (transistor or switch) or passive (resistor, capacitor or inductor). It may contain plurality of similar smaller packages as well. The examiner also notes that with broadest reasonable interpretation, the device die along with the 

    PNG
    media_image2.png
    480
    643
    media_image2.png
    Greyscale

D. Conclusion – Liu teaches the limitation of obtaining a secondary package of TSV chip.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020 was filed before the mailing date of the office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Minor Objections
Claim
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the limitation of the claim, “A secondary packaging method of a through silicon via (TSV) chip ….a trans silicon via (TSV) extends from the forward surface to the counter surface and is in electrical contact with the BGA solder ball …..to expose the forward the abbreviated name for both “through silicon via” and “trans silicon via” has been used as “TSV”. Different abbreviated names should be used.
For purposes of prosecution on the merits, "trans silicon via" is interpreted as the "through silicon via" of the "through silicon via (TSV)” chip. Examiner recommends language directed toward "A through silicon via (TSV) chip, comprising a through silicon via (TSV)... to overcome the objection.
Appropriate correction is required.
Specification
Specification is objected to because of the following informalities:  
A definition and a short description of the element trans silicon via (TSV) in the amended independent claim 1 are missing in the Specification. There is no mention of trans silicon via (TSV) in the Specification. Since the equivalent element is there in Figures 1-2 and 4-5, the examiner considers it as part of the original disclosure. As such, a definition and a short description of the element trans silicon via (TSV) should be added.
Appropriate correction is required.
Drawing
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the through silicon via (TSV) and/or trans silicon via (TSV) claimed in claim 1 must be shown and clearly marked on the Drawing or the feature(s) canceled from the claim(s). No new matter should be entered.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0218129 A1 (Liu) and further in view of US 2013/0330922 A1 (Oliver). 
Regarding claim 1, Liu discloses, a secondary packaging method of a through silicon via (TSV) chip (100 and 130; Fig. 1E; [0020], [0030]; i.e. substrate 
Note: The examiner designated ‘through silicon via’ as two openings at the left and the right in Fig. 1E. The ‘through silicon via’ connection is done using the redistribution layer 220. The examiner considered ‘through silicon via (TSV) chip’ as a ‘functional description’ of the chip.
wherein the TSV chip (100 and 130) has a forward surface (top surface of 130/140) and a counter surface (100b) that are opposite to each other (Fig. 1E; [0029] - [0030]), 
the counter surface (100b) is disposed with a ball grid array (BGA) solder ball (250, through intervening redistribution layer 220; Fig. 1E; [0031]; i.e. conducting structures) thereon, 

    PNG
    media_image1.png
    405
    734
    media_image1.png
    Greyscale

a trans silicon via (TSV) (190 and 220; Fig. 1E; [0030]; i.e. first opening and redistribution layer) extends from the forward surface (top 
Liu further teaches, the secondary packaging method of the TSV chip (100 and 130) comprising: 
placing at least one TSV chip (100 and 130) on a base (170; Fig. 1E; [0050]; i.e. cover plate) on which a stress relief film layer (165; Fig. 1E; [0050]; i.e. temporary adhesive layer) is laid; 
wherein the forward surface (top surface of 130/140) of the TSV chip (100 and 130) is in direct contact (layer 130/140 is in direct contact with layer 165) with the stress relief film layer (165) (Fig. 1E; [0050]); 
cladding the TSV chip (100 and 130) via a softened molding compound (230; Figures 1D and 1E; [0029] – [0030]; i.e. protection layer); 
But Liu fails to teach, cladding the entire exposed TSV chip via a softened molding compound; 
curing the softened molding compound to form a cured molding compound, 
the cured molding compound surrounding and supporting the TSV chip as a secondary package of the TSV chip;
However, in analogous art, Oliver discloses, cladding the entire exposed TSV chip (100; Fig. 8; [0052]; i.e. base material) via a softened molding 
curing the softened molding compound (130) to form a cured molding compound (cured solid material 130, from this point, 130 would refer to ‘cured solid insulative material’; Fig. 8; [0066]), the cured molding compound (130) surrounding (layer 130 surrounds all exposed surfaces including top surface of base 100, solder ball 120 and the side surfaces through the trench 122; [0064]) and supporting the TSV chip (100) as a secondary package of the TSV chip (100) (Fig. 8; [0064], [0066]);
Note: Oliver teaches in para. [0066] that electrically insulative material 130 can be a thermally-curable material that is flowed across construction 10 at a first temperature at which the material has suitable low viscosity, and then cured at a second temperature to transform the material to a substantially solid mass. The combination of base material 100 and cured solid material 130 can be designated as a secondary package with broadest reasonable interpretation of a secondary package. Thus the cured material 130 surrounds and supports the TSV chip 100 as a secondary package.

    PNG
    media_image3.png
    382
    720
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Liu and Oliver before him/her, to modify the teachings of forming a package with softened molding compound over the front surface of the chip as taught by Liu and to include the teachings of curing the softened molding compound to form a cured molding compound that is able to surround and support the TSV chip as taught by Oliver since curing of the thermally-curable material helps supporting and holding the chip inside the secondary package very well (it can be concluded from para. [0066]) and absent this important teaching in Liu, a person with ordinary skill in the art would be interested to get the teaching from Oliver while forming the package with ball grid array of Liu. 
With the teaching of cured molding compound from Oliver, Liu further teaches, removing the base (170; [0065]) and the stress relief film layer (165; [0065]) from the TSV chip (100 and 130; Liu Reference) after the molding compound (230) is cured (teaching from Oliver above), to expose the forward surface (top surface of 130/140) of the TSV chip (100 and 130) and the TSV (190 and 220, through intervening conducting pads 140; 
The combination of Liu and Oliver further teaches, processing a surface (top) of the secondary package (10; Fig. 10; [0064]; i.e. wafer construction) to expose the BGA solder ball (120; Fig. 10; [0064]; i.e. solder balls) (Fig. 10; [0069]; Oliver Reference); 
Note: Exposing BGA solder ball 120 would facilitate the external connection of the TSV chip.
wherein the processed surface (top) of the secondary package (10) corresponds to the counter surface (top surface with ball grid array) of the TSV chip (100; Fig. 10; [0071]; i.e. base semiconductor material; Oliver Reference). 

    PNG
    media_image4.png
    432
    741
    media_image4.png
    Greyscale


Regarding claim 4, the combination of Liu and Oliver discloses, the secondary packaging method of the TSV chip according to claim 1, 2Attorney Docket No. 5232.087wherein the step of processing the surface (top) of the secondary package 
grinding the surface of the secondary package to expose the BGA solder ball (120) (Fig. 10; [0069]). 
Note: Oliver teaches in para. [0069] that the formation of the substantially planarized surface 123 can be accomplished with any suitable method, and can be accomplished by grinding with appropriate grit (in some aspects the grit can comprise diamond).

    PNG
    media_image4.png
    432
    741
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Liu and Oliver before him/her, to modify the teachings of forming a package with ball grid array as taught by Liu and to include the teachings of exposing the BGA solder ball to open up the conductive node by grinding the surface as taught by Oliver since solder balls need to be exposed by a suitable method in order to connect the secondary package to other chips in the system and absent this important teaching in Liu, a person with ordinary 

Regarding claim 5, the combination of Liu and Oliver discloses, the secondary packaging method of the TSV chip according to claim 4, wherein the BGA solder ball (120) has a circle shaped exposed surface (Fig. 10; [0062]; Oliver teaches that the solder ball 120 is typically spherical and can have any suitable diameters, thus the exposed surface would be circular), and 
a certain distance between the exposed surface (conductive node 121; Fig. 10; [0070]) of the BGA solder ball (120) and the counter surface (top surface of semiconductor material 100) of the TSV chip (100; Fig. 10; [0071]; i.e. base semiconductor material) but fails to teach, the distance is equal to a radius of the circle.

    PNG
    media_image4.png
    432
    741
    media_image4.png
    Greyscale

. At this point, it would be a prudent approach to grind the surface of the secondary package up to the center of the sphere to maximize the area of the solder ball. In this case, the distance between the exposed surface of the BGA solder ball 120 and the counter surface of the TSV chip 100 is equal to the radius of the circular solder ball 120. Thus it can be easily concurred that the ‘distance’ between the exposed surface of the BGA solder ball 120 and the counter surface of the TSV chip 100 is a ‘result effective variable’ to maximize the surface area of the conductive node 121 while keeping the overall height of the package as small as possible. While the cited prior art does not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art before the effective filing date of the claimed invention to discover the claimed value during routine experimentation and optimization. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Liu and Oliver before him/her, to modify the teachings of forming a package with ball grid array as taught by Liu and to include the teachings of exposing the BGA solder ball to open up the conductive node by grinding the surface up to the center of the circular solder ball as taught by Oliver since solder balls need to be exposed as well as have maximum 

Regarding claim 6, the combination of Liu and Oliver discloses, the secondary packaging method of the TSV chip according to claim 4, further comprising: disposing an auxiliary solder ball (172; Fig. 16; [0088]; i.e. solder ball) on the BGA solder ball (120) after the step of processing the surface of the secondary package to expose the BGA solder ball (Fig. 16; [0088]); 
wherein the auxiliary solder ball (172) is above the surface (above the surface 123 as shown in Fig. 16) (Fig. 16; [0088]).  

    PNG
    media_image5.png
    606
    719
    media_image5.png
    Greyscale



Regarding claim 9, the combination of Liu and Oliver further teaches, the secondary packaging method of the TSV chip according to claim 1, wherein a plurality of TSV chips (base material 100 is singulated into plurality of chips, separated by streets 42/44; Fig. 16; [0079], [0088]) are provided (Oliver Reference), and 

    PNG
    media_image5.png
    606
    719
    media_image5.png
    Greyscale

the secondary packaging method further comprises: 
cutting the secondary package (10 at the streets 42/44; Fig. 17; [0090]; Oliver Reference) to obtain a single secondary package (individual assembly 135; Fig. 16; [0088]) of a TSV chip (100), after the step of processing the surface of the secondary package to expose the BGA solder ball (120) (Fig. 16; [0088]; Oliver Reference).

    PNG
    media_image6.png
    689
    718
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Liu and Oliver before him/her, to modify the teachings of forming a package with ball grid array as taught by Liu and to include the teachings of singulating the secondary packages into individual packages as taught by Oliver since packages are needed to be singulated at the streets before using in an application and absent the teaching in Liu, a person with ordinary skill in the art would be interested to get the teaching from Oliver while forming the package with ball grid array of Liu.

Regarding claim 19, the combination of Liu and Oliver further teaches, the secondary packaging method of the TSV chip according to claim 1, wherein: the step of curing comprises, 
curing the softened molding compound (130; Oliver Reference) to form a cured molding compound (cured solid material 130; Fig. 8; [0066]; Oliver Reference), 

Note: Oliver teaches in para. [0066] that electrically insulative material 130 can be a thermally-curable material that is flowed across construction 10 at a first temperature at which the material has suitable low viscosity, and then cured at a second temperature to transform the material to a substantially solid mass. The combination of base material 100 and cured solid material 130 can be designated as a secondary package with broadest reasonable interpretation of a secondary package. Thus the cured material 130 surrounds and supports the TSV chip 100 as a secondary package.

    PNG
    media_image3.png
    382
    720
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Liu and Oliver 

Regarding claim 20, Liu as modified by Oliver discloses, the secondary packaging method of the TSV chip according to claim 1, wherein: 
the TSV chip (100 and 130) is a fingerprint identification chip ([0017]), and 
Note: Liu teaches in para. [0017] that the wafer-level package (WSP) process may be used to package semiconductor chips, such as image-sensor elements, RF circuits, accelerators, gyroscopes and fingerprint-recognition devices among other devices. Thus Liu teaches the limitation.
the forward surface (top surface of 130/140) of the TSV chip (100 and 130) comprises a fingerprint identification sensing region (150; Fig. 1E; [0023]; i.e. optical element; this optical element along with the sensing region 110 provides the fingerprint-recognition sensing when the device is a fingerprint identification chip) (Fig. 1E; [0022] – [0023]) and 

    PNG
    media_image1.png
    405
    734
    media_image1.png
    Greyscale

the removing step comprises, removing the base (170) and the stress relief film layer (165) from the TSV chip (100 and 130) after the molding compound (230) is cured (teaching from Oliver), to expose the fingerprint identification sensing region (150) of the TSV chip (100 and 130) (Fig. 1F; [0065]).
Note: Liu teaches in para. [0065] that after the cover plate 170 and the temporary adhesive layer 165 of the sensing device A are removed from the substrate 100, the conducting pads 140, the sensing or device region 110, and the optical element 150 are exposed.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Oliver as applied to claim 1, and further in view of US 2015/0192711 A1 (Okada). 
Regarding claim 2, Liu further teaches, the secondary packaging method of the TSV chip according to claim 1, cladding the TSV chip (100 and 130) via the softened molding compound (230) to position the TSV chip on the base (170) and to clad the TSV chip with the molding compound (230) (Fig. 1E; [0029]),

    PNG
    media_image1.png
    405
    734
    media_image1.png
    Greyscale

But the combination of Liu and Oliver fails to teach, the step of cladding specifically comprises: pressing an injection mold with a cavity on the base; and 
injecting the softened molding compound into the cavity.  
However, in analogous art, Okada discloses, the step of cladding specifically comprises: pressing an injection mold (311; Fig. 3A; [0052]; i.e. mold) with 
injecting the softened molding compound (312; Fig. 3A; [0053]; i.e. raw material) into the cavity (space between 311 and 102) (Figures 3A and 3B; [0053]).

    PNG
    media_image7.png
    346
    541
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Liu, Oliver and Okada before him/her, to modify the teachings of forming a package with ball grid array including a molding compound as taught by Liu and to include the teachings of pressing the mold with a cavity on the base and injecting the molding compound into the cavity as taught by Oliver since the applied force enables the mold to flow while filling a cavity and is supplied in the effective region ([0039]). Absent this important teaching of step of cladding the TSV chip in Liu, a person with ordinary skill in the art would be interested to get the teaching from Okada while forming the package with ball grid array of Liu. 

Regarding claim 3, Liu further teaches, the secondary packaging method of the TSV chip according to claim 1, wherein the step of cladding the TSV chip (100 and 130) via the softened molding compound (230) specifically comprises: coating the TSV chip (100 and 130) with the softened molding compound (230) (Fig. 1E; [0029]); 

    PNG
    media_image1.png
    405
    734
    media_image1.png
    Greyscale

But the combination of Liu and Oliver fails to teach, pressing the softened molding compound and the TSV chip by utilizing a press mold, to clad the TSV chip with the molding compound.  
However, in analogous art, Okada discloses, pressing the softened molding compound (312; Fig. 3A; [0053]; i.e. raw material) and the TSV chip (part of 102; Fig. 3A; [0051]; i.e. base; the examiner considers a TSV chip or its equivalent being part of the base 102; Liu and Oliver already teach the TSV chip, and Okada is brought in to teach a way of pressing an injection mold to the base) by utilizing a press mold (311; Fig. 3A; [0052]; i.e. mold), to clad the TSV chip with the molding compound (312) (Fig. 3A; [0052]).  

    PNG
    media_image7.png
    346
    541
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Liu, Oliver and Okada before him/her, to modify the teachings of forming a package with ball grid array including a molding compound as taught by Liu and to include the teachings of pressing the mold with a cavity on the base and injecting the molding compound into the cavity as taught by Oliver since the applied force enables the mold to flow while filling a cavity and is supplied in the effective region ([0039]). Absent this important teaching of step of cladding the TSV chip in Liu, a person with ordinary skill in the art would be interested to get the teaching from Okada while forming the package with ball grid array of Liu. 

Claims 7-8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu and Oliver as applied to claim 1, and further in view of US 2014/0008795 A1 (Kim). 
Regarding claim 7, the combination of Liu and Oliver teaches claim 1, but fails to teach, the secondary packaging method of the TSV chip, wherein the step of processing the surface of the secondary package to expose the BGA solder ball specifically comprises: partially removing a part of the 
However, in analogous art, Kim discloses, the secondary packaging method of the TSV chip, wherein the step of processing the surface of the secondary package to expose the BGA solder ball specifically comprises: 
partially removing a part (removing a portion at H3 to create a hole; Fig. 14; [0093]) of the molding compound (30a; Fig. 14; [0093]; i.e. first upper mold portion) of the secondary package (package of Fig. 14), which corresponds to the BGA solder ball (25; Fig. 14; [0093]; i.e. upper solder ball), to expose the BGA solder ball (25); 


    PNG
    media_image8.png
    152
    736
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Liu, Oliver and Kim before him/her, to modify the teachings of forming a package with ball grid array as taught by Liu and to include the teachings of partially removing a part of the molding compound of the secondary package to expose the BGA solder ball as taught by Kim since the technique improves routability of solder balls for additional routing (abstract and [0079]) and absent this important teaching in Liu, a person with ordinary skill in the 
With the teaching of partially removing a part of the molding compound of the secondary package to expose the BGA solder ball from Kim, the combination of Liu and Oliver further teaches, the secondary packaging method further comprises: disposing an auxiliary solder ball (172; Fig. 16; [0088]; i.e. solder ball; Oliver Reference) on the BGA solder ball (120) after the step of processing the surface of the secondary package to expose the BGA solder ball (teaching from Kim above), and the auxiliary solder ball (172) is above or flush with the surface (above the surface 123 as shown in Fig. 16; it is well within the purview of a person with ordinary skill in the art to keep the auxiliary solder ball either above the surface or flush with the surface) (Fig. 16; [0088]; Oliver Reference).  
Note: The teaching of auxiliary solder ball 172 of Oliver can be applied to Kim with partial removal of mold compound 30a to connect the solder ball 25 of Kim with the auxiliary solder ball 172 of Oliver.

    PNG
    media_image5.png
    606
    719
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Liu, Oliver and Kim before him/her, to modify the teachings of forming a package with ball grid array with partial removal of mold compound as taught by Liu (modified by Kim) and to include the teachings of disposing an auxiliary solder ball on the BGA solder ball as taught by Oliver since auxiliary solder balls electrically connect packages (assemblies) to circuitry external of the packages ([0089]) and absent this important teaching in Liu, a person with ordinary skill in the art would be interested to get the teaching from Oliver while forming the package with ball grid array of Liu.

Regarding claim 8, the combination of Liu, Oliver and Kim teaches, the secondary packaging method of the TSV chip according to claim 7, wherein the step of partially removing a part of the molding compound (30a; Fig. 14; [0093]; i.e. first upper mold portion; Kim Reference) of the 
Note: Kim teaches in para. [0093] that the upper mold hole H3 may be formed using a laser (e.g., an infrared laser having a wavelength of about 1064 nm). By the use of the laser, the upper mold portion 30a may be heated to a temperature capable of burning off the resin layer or the polymer layer constituting the upper mold portion 30a.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Liu, Oliver and Kim before him/her, to modify the teachings of forming a package with ball grid array as taught by Liu and to include the teachings of partially removing a part of the molding compound of the secondary package to expose the BGA solder ball using a laser method as taught by Kim since the laser raises the temperature of the upper mold portion 30a to a temperature capable of burning off the mold layer ([0093]) with relative ease and precision. Absent this important teaching in Liu, a person with ordinary skill in the art would be interested to get the teaching from Kim while forming the package with ball grid array of Liu.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 18, the closest prior art, US 2016/0218129 A1 (Liu), in combination with US 2013/0330922 A1 (Oliver), US 2015/0192711 A1 (Okada) and US 2014/0008795 A1 (Kim), fails to disclose, “the secondary packaging method of the TSV chip according to claim 1, wherein: 4Docket No.: 5232.087
the step of placing comprises, an extended portion of the base and an extended portion of the stress relief film layer extending beyond a perimeter of the forward surface; 
the step of cladding comprises, the softened molding compound directly contacting the extended portion of the stress relief film layer; and 
the step of removing comprises, removing the base and the stress relief film layer from the cured molding compound”, in combination with the additionally claimed features, as are claimed by the Applicant.  


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2015/0123285 A1 (Lin) – A chip device package is disclosed including a semiconductor substrate having a first surface and an opposing second surface. A recessed portion is disposed adjacent to a sidewall of the semiconductor substrate, extending from the first surface of the semiconductor substrate to at least the second surface of the semiconductor substrate. A protection layer is disposed over the first surface of the semiconductor substrate and in the recessed portion. A through hole is disposed on the first surface of the semiconductor substrate.
2. US 2016/0372445 A1 (Yiu) – A chip package is disclosed including a substrate having conductive pads adjacent to a first surface. Chips are attached on a second surface opposite to the first surface of the substrate, and an encapsulation layer covers the chips. First redistribution layers are disposed between the second surface of the substrate and the encapsulation layer, and second redistribution layers are disposed on the encapsulation layer. First conductive structures and second conductive structures are disposed in the encapsulation layer.
3. US 2017/0140202 A1 (Huang) - A fingerprint sensor package including a sensor and a sensor surface material encapsulated within the fingerprint 
4. US 2017/0330017 A1 (Chen) - A fingerprint sensor is disclosed including a multi-layer printed circuit board (PCB), a fingerprint sensing die and a molding compound. The multi-layer PCB includes a bottom dielectric layer, at least one intermediate dielectric layer disposed on the bottom dielectric layer, a top dielectric layer disposed on the intermediate dielectric layer and a trench. The trench is formed by digging out a portion of the intermediate dielectric layer and a portion of the top dielectric layer. The fingerprint sensing die is disposed in the trench of the multi-layer PCB and mounted on an upper surface of the bottom dielectric layer of the multi-layer PCB.
5. US 2016/0247009 A1 (Lu) – A semiconductor fingerprint identification sensor including a sensing area, a control area and an interface area is disclosed. The sensing area, the control area and the interface area are communicated with one another. A fingerprint information sensed in the sensing area is sent to the control area, and is output through the interface area after being processed in the control area. The sensing area includes 
6. US 2013/0037935 A1 (Xue) – A semiconductor device package for integrally encapsulating a whole semiconductor chip within a molding compound is disclosed. The bonding pads distributed on the top of the chip are redistributed into an array of redistributed bonding pads located in a dielectric layer by utilizing the redistribution technique. The electrodes or signal terminals on the top of the semiconductor chip are connected to an electrode metal segment on the bottom of the chip by conductive materials filled in through holes formed in a silicon substrate of a semiconductor wafer.
7. US 2012/0153498 A1 (Kang) - A semiconductor device is disclosed including an organic insulation pattern disposed between first and second rerouting patterns. The organic insulation pattern may absorb the physical stress that occurs when the first and second rerouting patterns expand under heat. Since the organic insulation pattern is disposed between the first and second rerouting patterns, insulating properties can be increased relative to a semiconductor device in which a semiconductor pattern is disposed between rerouting patterns.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


 02/20/2021